United States Court of Appeals
                             For the Eighth Circuit
                         ___________________________

                                 No. 19-2264
                         ___________________________

                             United States of America

                                       Plaintiff - Appellee

                                          v.

                   David Lee Needom, Jr., also known as Bizzy

                                     Defendant - Appellant
                                   ____________

                     Appeal from United States District Court
                          for the District of Minnesota
                                 ____________

                             Submitted: April 14, 2020
                                Filed: June 30, 2020
                                 [Unpublished]
                                 ____________

Before COLLOTON, GRUENDER, and GRASZ, Circuit Judges.
                        ____________

PER CURIAM.

      In October 2004, David Lee Needom, Jr., pleaded guilty to aiding and abetting
the possession of a firearm in furtherance of a drug trafficking crime in violation of
18 U.S.C. §§ 924(c)(1) and 2. The district court1 sentenced Needom to 120 months’

      1
      The Honorable David S. Doty, United States District Judge for the District
of Minnesota.
imprisonment and three years’ supervised release. In April 2014, while serving his
supervised release term, Needom was arrested in Chicago, Illinois and charged with
possession of over 900 grams of cocaine.

       A month later, Needom’s probation officer notified the district court that
Needom had violated his supervised release by committing a crime and leaving the
District of Minnesota without permission. The district court held a revocation
hearing. Based on Needom’s admission to leaving the district without permission,
the district court sentenced Needom to sixty days in a residential reentry center and
stated that Needom would remain on supervised release for his underlying offense
until the original expiration date.

       In August 2016, Needom was sentenced by an Illinois state court to ten years’
imprisonment for possessing more than fifteen grams of cocaine, stemming from his
conduct in April 2014. In June 2017, his probation officer notified the district court
that Needom had violated his supervised release terms by being found guilty of
cocaine possession. At the subsequent revocation hearing, Needom admitted to
violating the condition of his supervised release that he not commit another crime.

       The district court determined that Needom had violated the terms of his
supervised release based on the Illinois conviction and concluded the crime
constituted a Grade A violation. It calculated a criminal history category of II,
resulting in an advisory sentencing guidelines range of 27 to 33 months’
imprisonment under U.S.S.G. § 7B1.4(a). The court once again revoked Needom’s
term of supervised release and sentenced him to 27 months’ imprisonment to run
consecutively to his ten-year Illinois sentence, followed by a new supervised release
term of three years.

       Needom appealed his sentence to this court. In August 2018, we held that the
district court’s new prison sentence was substantively reasonable but that the district
court had erred in imposing a term of supervised release that exceeded the maximum
33-month term allowed by statute and the Guidelines’ Chapter Seven policy


                                         -2-
statements.2 United States v. Needom, 733 F. App’x 333, 334-35 (8th Cir. 2018)
(per curiam) (citing 18 U.S.C. § 3583(h) and U.S.S.G. § 7B1.3(g)(2)). On remand,
the district court sentenced him to a term of 33 months’ supervised release.

       Needom once again appeals. He argues that the district court committed
procedural and substantive errors in imposing his supervised release term because it
(1) failed to provide a sufficiently detailed explanation of its reasons for imposing
the sentence and (2) failed to consider adequately the nature and circumstances of
his violation as well as his history and characteristics. We address each argument in
turn.

       First, the district court did not procedurally err by allegedly failing to provide
an adequate explanation for its decision to impose a 33-month supervised release
term. An inadequate explanation of the sentence imposed may amount to procedural
error in a revocation sentencing. United States v. Thunder, 553 F.3d 605, 608 (8th
Cir. 2009). Because Needom did not object at his revocation hearing to the adequacy
of the district court’s explanation, we review for plain error. See id. To show plain
error, Needom must “establish[] an obvious error that caused prejudice and a
miscarriage of justice.” See United States v. Fry, 792 F.3d 884, 891 (8th Cir. 2015);
United States v. Olano, 507 U.S. 725, 732 (1993) (holding that plain error review
requires a reviewing court to refrain from correcting an error unless it is plain and
affects “substantial rights,” such that the error “seriously affect[s] the fairness,
integrity or public reputation of judicial proceedings” (brackets in original)).




      2
       Needom’s underlying offense was a Class A felony. See 18 U.S.C.
§§ 924(c)(1)(A), 924(c)(1)(B)(i), 3559(a)(1). The maximum supervised release
term for a Class A felony is five years. Id.; § 3583(b)(1). Accordingly, after
Needom’s revocation prison sentence of 27 months, the district court could impose
a supervised release term up to 33 months. See 18 U.S.C. § 3583(h) (stating that a
supervised release term “shall not exceed the term . . . authorized by statute for the
offense that resulted in the original term of supervised release, less any term of
imprisonment that was imposed upon revocation”).

                                          -3-
       The explanation given by the district court for the within-guidelines sentence
of 33 months was sparse but did not “cause[] prejudice and a miscarriage of justice.”
See Fry, 792 F.3d at 891. “A within-Guidelines sentence is presumed reasonable.”
United States v. Williams, 913 F.3d 1115, 1116 (8th Cir. 2019). “A sentencing error
is prejudicial if there is a reasonable probability the defendant would have received
a lighter sentence but for the error.” United States v. Bain, 586 F.3d 634, 640 (8th
Cir. 2009) (per curiam). Because Needom offers no evidence that the district court
would have imposed a shorter sentence had it explained the sentence in greater
detail, the district court did not plainly err. See United States v. Chavarria-Ortiz,
828 F.3d 668, 672 (8th Cir. 2016) (finding no plain error when the defendant pointed
“to nothing to suggest a reasonable probability that the district court would have
imposed a more lenient sentence if the court had elected to discuss the
appropriateness of the sentence at greater length”).

      Second, Needom claims that the district court imposed a substantively
unreasonable supervised release term. We review the substantive reasonableness of
a supervised release term for an abuse of discretion. United States v. Phillips, 785
F.3d 282, 284 (8th Cir. 2015). “A district court abuses its discretion and imposes an
unreasonable sentence when it fails to consider a relevant and significant factor,
gives significant weight to an irrelevant or improper factor, or considers the
appropriate factors but commits a clear error of judgment in weighing those factors.”
Id. These sentencing factors include the “nature and circumstances of the offense
and the history and characteristics of the defendant.” 18 U.S.C. §§ 3553(a)(1),
3583(e).

       Needom argues that the district court did not consider or gave insufficient
weight to various relevant factors. He argues no term of supervised release is
necessary given the mitigating circumstances surrounding his April 2014 violation.
He emphasizes that he was not the primary target of the investigation that prompted
the traffic stop on that occasion and points out that he reported his violation of his
own accord. He further asserts that the district court did not consider his personal



                                         -4-
history, such as his academic achievements since his release and his participation in
a nine-month chemical dependency program.

      Needom has failed to present evidence that the district court did not consider
or was unaware of these factors. Evidence that a district court was aware of the
§ 3553(a) sentencing factors is sufficient to demonstrate that the district court
considered them, and such awareness may be inferred from the record. United States
v. Franklin, 397 F.3d 604, 607 (8th Cir. 2005) (noting that the judge who presided
over a defendant’s revocation sentencing also imposed the defendant’s initial
sentence and was thus aware of the defendant’s history and characteristics).

       The district court judge presided over Needom’s initial sentencing in 2005
and his revocation sentencing in 2017, and he was therefore aware of Needom’s
personal history and the nature of his offense. See id. Moreover, when Needom’s
counsel reminded the district court that Needom had been attending school and had
been law-abiding after his Illinois arrest, the district court confirmed that it would
take that information into consideration. A district court is given “wide latitude to
weigh the § 3553(a) factors in each case and assign some factors greater weight than
others.” See United States v. Boelter, 806 F.3d 1134, 1136 (8th Cir. 2015) (per
curiam). Therefore, we find that the district court did not abuse its discretion in
imposing a 33-month supervised release term.

      Accordingly, we affirm.
                         ______________________________




                                         -5-